Order entered November 17, 2017




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-17-00633-CV

             DEBORAH UGWA AND GODSWILL N. UGWA, JR., Appellants

                                                V.

                                GODSWILL UGWA, Appellee

                      On Appeal from the 255th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-10-04258

                                            ORDER
       This case is set for submission on November 28, 2017, at 9:00 a.m. Kevin Buchanan, the

court-appointed receiver, has filed a motion to participate in oral argument. The motion, reciting

that the receiver and counsel for the appellee have agreed to share the twenty minutes allotted for

appellee’s argument, is GRANTED.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE